 Case 3:18-cv-00037-JAG Document 66 Filed 08/01/19 Page 1 of 2 PageID# 1020



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

J. IRVIN BEATLEY,                            )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )      Civil Action No. 3:18-cv-37-JAG
                                             )
CHARLES E. AYERS, JR.,                       )
                                             )
RALPH L. COSTEN, JR.,                        )
                                             )
and                                          )
                                             )
JESSE L. BARBER,                             )
                                             )
       Defendants.                           )

                                    NOTICE OF APPEAL

       Notice is hereby given that Plaintiff, J. Irvin Beatley (“Beatley”), in the above-named

case, hereby appeals to the United States Court of Appeals for the Fourth Circuit from the Order

and Opinion entered in this action on the June 25, 2019.

       Dated: August 1, 2019                 J. IRVIN BEATLEY




                                             By            /s/ John K. Burke, Jr.
                                                             Of Counsel
John K. Burke, Jr. (VSB No. 16798)
J. K. BURKE LAW FIRM PLC
5600 Grove Avenue
Richmond, Virginia 23226
Telephone: (804) 835-5929
Facsimile: (804) 285-7779
John@BurkeLF.com
       Counsel for Plaintiff
 Case 3:18-cv-00037-JAG Document 66 Filed 08/01/19 Page 2 of 2 PageID# 1021



                                CERTIFICATE OF SERVICE

       I hereby certify that on August 1, 2019, I will electronically file the foregoing with the

Clerk of Court using the CM/ECF system, which will then send a notification of such filing to

the following counsel:

                                      Stephen M. Faraci, Sr. (VSB No. 42748)
                                      Patrick D. Houston (VSB No. 92298
                                      Whiteford Taylor & Preston, LLP
                                      One James Center
                                      901 East Cary Street. Suite 500
                                      Richmond, Virginia 23219
                                      Telephone: (804) 977-3307
                                      Facsimile: (804) 977-3298
                                      Email: sfaraci@wtplaw.com
                                      Email: phouston@wtplaw.com

                                              Counsel for Defendants


                                            /s/ John K. Burke, Jr.




                                                 2
